
	

113 HRES 247 IH: Expressing support for internal rebuilding, resettlement, and reconciliation within Sri Lanka that are necessary to ensure a lasting peace.
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 247
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Grimm (for
			 himself, Mr. Johnson of Ohio,
			 Mr. McGovern,
			 Mr. Holt, Mr. Lance, and Mr.
			 Danny K. Davis of Illinois) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Affairs
		
		RESOLUTION
		Expressing support for internal rebuilding,
		  resettlement, and reconciliation within Sri Lanka that are necessary to ensure
		  a lasting peace.
	
	
		Whereas it has been 4 years since the end of the 26-year
			 long conflict between the Liberation Tigers of Tamil Eelam (LTTE), which was
			 declared a foreign terrorist organization in 1997, and the Government of Sri
			 Lanka;
		Whereas the people of Sri Lanka suffered greatly as a
			 result of this conflict, the impact, and aftermath of which has been felt
			 especially by women, children, and families;
		Whereas the Government of Sri Lanka established a Lessons
			 Learnt and Reconciliation Commission (LLRC) to report whether any person,
			 group, or institution directly or indirectly bears responsibility for incidents
			 that occurred between February 2002 and May 2009, and to recommend measures to
			 prevent the recurrence of such incidents in the future and promote further
			 national unity and reconciliation among all communities;
		Whereas the LLRC report was presented to the Sri Lankan
			 Parliament on December 16, 2011, and officially translated into Sinhala and
			 Tamil on August 16, 2012, and took note of the LLRC report’s possible
			 contribution to the process of national reconciliation in Sri Lanka;
		Whereas the LLRC report acknowledges
			 important events and grievances that have contributed to decades of political
			 violence and civil war in Sri Lanka and makes constructive recommendations on a
			 wide range of issues, including the need to credibly investigate widespread
			 allegations of extrajudicial killings, enforced disappearances, and intentional
			 targeting of civilians and noncombatants, demilitarizing the north and the
			 country as a whole, reaching a political settlement with minority communities
			 on the meaningful devolution of power, and promoting and protecting the right
			 to freedom of expression for all through the enactment of a right to
			 information law and additional rule of law reforms;
		Whereas the United States, Canada, the United Kingdom,
			 India, and other governments and intergovernmental organizations have called on
			 the Government of Sri Lanka to implement the recommendations of its own LLRC
			 Report;
		Whereas the Government of Sri Lanka expressed its
			 commitment to address the needs of all ethnic groups, notably the Tamils and
			 Muslims, and has recognized, in the past, the necessity of a political
			 settlement and reconciliation for a peaceful and just society;
		Whereas the Government of Sri Lanka has developed the
			 National Plan of Action to implement some of the 285 recommendations of the
			 LLRC;
		Whereas the Government of Sri Lanka has made progress on
			 rehabilitation, resettlement of displaced persons, and improvement of
			 infrastructure in the north and east;
		Whereas the LLRC noted that the failure of successive
			 governments to implement the critical recommendations of past
			 commissions gives rise to understandable criticism and skepticism regarding
			 Government appointed Commissions from which the LLRC has not been
			 spared;
		Whereas progress on investigations into reports of war
			 crimes, crimes against humanity, and other human rights violations during the
			 conflict and promoting reconciliation would facilitate enhanced United States
			 engagement, bilateral trade, and investment in Sri Lanka and coincide with
			 United States policy that such commissions of inquiry have been instrumental in
			 providing accountability and redressing wrongdoing during periods of internal
			 strife;
		Whereas the Government of Sri Lanka’s failure to conduct a
			 credible investigation into alleged war crimes and human rights abuses
			 committed by all sides and to implement its own stated priorities of
			 post-conflict reconciliation, accountability, and reform as set forth by the
			 LLRC precludes a lasting settlement and encourages continued national strife
			 that has the potential to further destabilize a region vital to United States
			 diplomatic and strategic interests;
		Whereas a firm statement advocating for truth, justice,
			 and accountability into continued reports of militarization, kidnapping and
			 intimidation, and extrajudicial killings since the cessation of conflict in
			 2009 comports with statements and recommendations by key figures, experts, and
			 institutions in the international community as exemplified by the United
			 Nations High Commissioner for Human Rights Navi Pillay’s February 11, 2013,
			 report calling for an independent and credible international
			 investigation into alleged violations of international human rights and
			 humanitarian law, and also reaffirms central rhetorical and
			 institutional commitments supported by the United States and its allies,
			 particularly the March 21, 2013, United Nations Human Rights Council resolution
			 echoing the conclusions of Commissioner Pillay’s report and advocating for the
			 establishment of a truth-seeking mechanism as an integral part of a more
			 comprehensive and inclusive approach to transitional justice;
		Whereas a statement urging the Government of Sri Lanka to
			 follow through on its own recommendations in a transparent, timely manner
			 conforms with the obligations of the United States and all nations to advocate
			 for peace and stability in the international community without infringing upon
			 the sovereignty of the Government of Sri Lanka or expressing a sense of support
			 for any party in the conflict; and
		Whereas the United States is home to a large community of
			 ethnic Sri Lankans and expatriates outside of Sri Lanka, many of which have a
			 salient, emotional interest in a meaningful resolution to the country’s
			 violence and political turmoil: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on the Government of Sri Lanka to
			 build on its establishment of the Lessons Learnt and Reconciliation Commission
			 (LLRC) and that Commission’s constructive recommendations on issues of
			 paramount importance to Sri Lanka in a credible, transparent, and expeditious
			 manner;
			(2)recognizes that the LLRC report did not
			 adequately address issues of accountability for both the Government of Sri
			 Lanka and the Liberation Tigers of Tamil Eelam (LTTE), for credible allegations
			 of war crimes and crimes against humanity;
			(3)calls for the
			 establishment of a credible, international, independent accountability
			 mechanism to look into allegations of war crimes, crimes against humanity, and
			 other human rights violations committed by all sides during and after the war
			 in Sri Lanka, and to make recommendations regarding accountability;
			(4)encourages the
			 Government of Sri Lanka to allow for greater media freedoms and ensure the
			 protection of journalists;
			(5)urges the
			 Government of Sri Lanka to allow humanitarian organizations and international
			 human rights groups greater access to the war-affected, including rehabilitated
			 ex-LTTE cadres, and those detained;
			(6)acknowledges the
			 end of the war and calls on the Government of Sri Lanka to prioritize a process
			 of demilitarization throughout the country; and
			(7)acknowledges the
			 importance for parties to reach a political settlement on the meaningful
			 decentralization of power and power-sharing.
			
